Order entered March 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01588-CR

                            ABEL RIVAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-59242-M

                                     ORDER

      The reporter’s record was due January 24, 2020. When it was not filed, we

notified court reporter Belinda Baraka by postcard dated January 29, 2020 and

directed her to file (1) the reporter’s record, (2) written verification that no

hearings were recorded, or (3) written verification that appellant has not requested

the reporter’s record by February 28, 2020. To date, the reporter’s record has not

been filed and we have had no communication from Ms. Baraka regarding this

appeal.
      We ORDER court reporter Belinda Baraka to file the reporter’s record in

this appeal by April 20, 2020. We caution Ms. Baraka that the failure to file the

reporter’s record by that date may result in the Court taking whatever action it

deems appropriate to ensure that this appeal proceeds in a more timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, court

reporter, 194th Judicial District Court; and to counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE